Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered. 

Response to Amendment
	The Amendment filed 08/19/2021 has been entered. Claims 6 and 16 are canceled.  Claims 1-3, 5-7, 9-11 and 13-15 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


Claims 1-4, 6, 8-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Hirai (US 20160335691 A1 hereinafter Hirai) (previously cited) in view of Davis et al. (US 10783460 B1 hereinafter Davis) 

As to independent claim 1, Hirai teaches a search system for a reservable or purchasable item, the search system comprising at least one processor configured to: [¶12 processing device ¶45]
execute an item search based on a search condition input by a user; [searches based on conditions such as category ¶59]
view, at a first time, an item selected by the user from among search results; [users mouse selects item to view ¶98]
record in a storage the viewed item and the search condition used in the search in association with each other; and [Fig. 4, reference number 221a, 221b illustrates associated item and category ¶96, 97]
Hirai does not specifically teach restrict, when a first item, which is selected by the user among first search results obtained based on the search condition including a date or time of use, is reserved or purchased by the user at a second time, display of a viewed item, of which use causes a conflict with reservation or purchase of the first item and wherein the at least one processor is further configured to determine the conflict based on content information on reservation content or purchase content of the first item and based on the search condition, including a date or time of use, associated with the viewed item.

wherein the at least one processor is further configured to determine the conflict based on content information on reservation content or purchase content of the first item and based on the search condition, including a date or time of use, associated with the viewed item. [uses reservation date/time which are conditions to determine what would conflict Col. 23 Ln. 11-19 "dates of the reservations"]
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the itineraries disclosed by Hirai by incorporating the restrict, when a first item, which is selected by the user among first search results obtained based on the search condition including a date or time of use, is reserved or purchased by the user at a second time, display of a viewed item, of which use causes a conflict with reservation or purchase of the first item and wherein the at least one processor is further configured to determine the conflict based on content information on reservation content or purchase content of the first item and based on the search condition, including a date or time of use, associated with the viewed item disclosed by Davis because both techniques address the same field of 

As to dependent claim 2, Hirai and Davis teach the rejection of claim 1 that is incorporated. Hirai and Davis further teach wherein the first item reserved or purchased by the user is one viewed item, wherein the content information is a search condition used in a search of the reserved or purchased first item, and wherein the at least one processor is configured to control, based on a-the search condition associated with the reserved or purchased first item and based on a search condition associated with another viewed item, display of the another viewed item.   [Hirai Figure 4, ¶95-97]

As to dependent claim 3, Hirai and Davis teach the rejection of claim 1 that is incorporated. Hirai and Davis further teach wherein the search condition includes a condition regarding each of a plurality of sub- items, wherein the content information is information on, of the plurality of sub-items, at least one sub-item relating to the reservation content or purchase content, and wherein the at least one processor is configured to perform display control based on the content information and based on a condition regarding at least one sub-item included in the search condition associated with the reserved or purchased first item. [Hirai Figure 4, 6 ¶95-97]

As to dependent claim 4, Hirai and Davis teach the rejection of claim 1 that is incorporated. Hirai and Davis further teach wherein the at least one processor is configured to identify a viewed item that is unusable due to a relationship with the first item reserved or purchased by the user, and perform display control of the identified viewed item.  [Hirai ¶135]

As to dependent claim 6, Hirai and Davis teach the rejection of claim 1 that is incorporated. Hirai and Davis further teach that the search system is configured to receive from a user terminal a display request for the viewed item, and wherein the at least one processor is configured to execute, in advance, preparation processing for controlling display of the viewed item before the display request is received from the user terminal, and when the display request is received from the user terminal, perform display control based on an execution result of the preparation processing (Hirai S15, Figure 10, page 7, paragraph 133).  The user’s purchase tendency information is prepared in advance from previous purchase information and used to control the display of the viewed item.  The tendency is prepared

As to dependent claim 8, Hirai and Davis teach the rejection of claim 1 that is incorporated. Hirai and Davis further teach at least one processor is configured to preferentially display the viewed item when a search condition including content corresponding to the content information is associated with the viewed item (Hirai page 4, paragraphs 95-97).
	
As to dependent claim 9, Hirai and Davis teach the rejection of claim 1 that is incorporated. Hirai and Davis further teach that the content information is information stored in a database for storing reservation content or purchase content specified by the user when an item is reserved or purchased by the user, and wherein the at least one processor is configured to perform display control based on the content information stored in the database and based on the search condition associated with the viewed item (Hirai Figure 5, page 4, paragraph 88, page 5, paragraphs 109, 114).
claim 10, Hirai and Davis teach the rejection of claim 1 that is incorporated. Hirai and Davis further teach that when a viewed item is selected by the user, the at least one processor enables the viewed item to be viewed based on the search condition associated with the viewed item (Hirai page 4, paragraph 98).

As to independent claim 12, Hirai teaches A search method for a reservable or purchasable item, the search method comprising [¶12, ¶45]
executing an item search based on a search condition input by a user; [searches based on conditions such as category ¶59]
viewing, at a first time, an item selected by the user from among search results; [users mouse selects item to view ¶98]
recording in a storage the viewed item and the search condition used in the search in association with each other; and [Fig. 4, reference number 221a, 221b illustrates associated item and category ¶96, 97]
Hirai does not specifically teach restricting, when a first item, which is selected by the user among first search results obtained based on the search condition including a date or time of use, is reserved or purchased by the user at a second time, display of a viewed item, of which use causes a conflict with reservation or purchase of the first item and wherein the at least one processor is further configured to determine the conflict based on content information on reservation content or purchase content of the first item and based on the search condition, including a date or time of use, associated with the viewed item.
However, Davis teaches restricting, when a first item, which is selected by the user among first search results obtained based on the search condition including a date or time of use, 
wherein the at least one processor is further configured to determine the conflict based on content information on reservation content or purchase content of the first item and based on the search condition, including a date or time of use, associated with the viewed item. [uses reservation date/time which are conditions to determine what would conflict Col. 23 Ln. 11-19 "dates of the reservations"]
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the itineraries disclosed by Hirai by incorporating the restrict, when a first item, which is selected by the user among first search results obtained based on the search condition including a date or time of use, is reserved or purchased by the user at a second time, display of a viewed item, of which use causes a conflict with reservation or purchase of the first item and wherein the at least one processor is further configured to determine the conflict based on content information on reservation content or purchase content of the first item and based on the search condition, including a date or time of use, associated with the viewed item disclosed by Davis because both techniques address the same field of electronic shopping and by incorporating Davis into Hirai alleviates intensive and inefficient access to online travel resources (see Davis Col. 1 ln. 6-22)  

 claim 13, Hirai teaches A non-transitory computer-readable information storage medium for storing a program for causing a computer to: medium *9]
execute an item search based on a search condition input by a user; [searches based on conditions such as category ¶59]
view, at a first time, an item selected by the user from among search results; [users mouse selects item to view ¶98]
record in a storage the viewed item and the search condition used in the search in association with each other; and [Fig. 4, reference number 221a, 221b illustrates associated item and category ¶96, 97]
Hirai does not specifically teach restrict, when a first item, which is selected by the user among first search results obtained based on the search condition including a date or time of use, is reserved or purchased by the user at a second time, display of a viewed item, of which use causes a conflict with reservation or purchase of the first item and wherein the at least one processor is further configured to determine the conflict based on content information on reservation content or purchase content of the first item and based on the search condition, including a date or time of use, associated with the viewed item.
However, Davis teaches restrict, when a first item, which is selected by the user among first search results obtained based on the search condition including a date or time of use, is reserved or purchased by the user at a second time, display of a viewed item, of which use causes a conflict with reservation or purchase of the first item,[Uses flight reservation (fist item) to restrict itinerary presented using dates Fig. 4 402 410 Col. 23 Ln. 11-19 "may determine dates that the consumer is visiting the particular destination or a period of time that the consumer is 
wherein the at least one processor is further configured to determine the conflict based on content information on reservation content or purchase content of the first item and based on the search condition, including a date or time of use, associated with the viewed item. [uses reservation date/time which are conditions to determine what would conflict Col. 23 Ln. 11-19 "dates of the reservations"]
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the itineraries disclosed by Hirai by incorporating the restrict, when a first item, which is selected by the user among first search results obtained based on the search condition including a date or time of use, is reserved or purchased by the user at a second time, display of a viewed item, of which use causes a conflict with reservation or purchase of the first item and wherein the at least one processor is further configured to determine the conflict based on content information on reservation content or purchase content of the first item and based on the search condition, including a date or time of use, associated with the viewed item disclosed by Davis because both techniques address the same field of electronic shopping and by incorporating Davis into Hirai alleviates intensive and inefficient access to online travel resources (see Davis Col. 1 ln. 6-22)  

As to dependent claim 14, Hirai and Davis teach the rejection of claim 1 that is incorporated. Hirai and Davis further teach wherein the content information is a search condition satisfied by search results associated with two different geographic locations.  [Davis searches using route (locations) Col. 2 Ln. 28-44 "Based at least in part on the geographic locations, date 

As to dependent claim 15, Hirai and Davis teach the rejection of claim 1 that is incorporated. Hirai and Davis further teach wherein the search condition satisfied by search results associated with two different future dates. [Davis searches reservation with intent to travel (future date) Col. 2 Ln. 28-58  "reservations for accommodations or provides other indications of an intent to travel"]

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai, Davis and U.S. Patent No. 9.965,794 B1 (Brazil) (Previously cited).

Referring to claim 5, Hirai and Davis further teach wherein the search condition includes a condition relating to a date or time of use of an item, wherein the content information indicates a date or time of use of the reserved or purchased first item, and  [Davis Fig. 7A , Col. 23 Ln. 11-19] 
Hirai and Davis do not specifically teach wherein the at least processor is configured to identify the unusable viewed item based on the date of use of the reserved or purchased item and based on the date of use indicated by the search condition associated with the viewed item
Brazil teaches wherein the at least processor is configured to identify the unusable viewed item based on the date of use of the reserved or purchased item and based on the date of use indicated by the search condition associated with the viewed item (column 7, lines 7-13).  


Referring to claim 11, Hirai and Davis further teach wherein the search condition includes a condition relating to a date or time of use of a service relating to an item, wherein the content information indicates the date or time of use of the reserved or purchased first item, [Davis Fig. 7A , Col. 23 Ln. 11-19] 
Hirai and Davis do not specifically teach determine whether at least one of the date or time of use indicated by the search condition associated with the viewed item or the date or time of use of the reserved or purchased first item has elapsed, and perform display control based further on a determination result.  
Brazil teaches determine whether at least one of the date or time of use indicated by the search condition associated with the viewed item or the date or time of use of the reserved or purchased first item has elapsed, and perform display control based further on a determination result.  (column 7, lines 5-13).  
It would have been obvious to one of ordinary skill in the art to learn from Brazil that the determine whether at least one of the date or time of use indicated by the search condition associated with the viewed item or the date or time of use of the reserved or purchased first item 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Trim et al. (US 20130290324 A1) teaches looking at booked recommendations or recommendations from alternative travel (see ¶44, ¶53)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.

/BEAU D SPRATT/Examiner, Art Unit 2143